Dove, J. Kenneth O. Green, claimant, presented his statement in the amount of $350.00. to the Department of Public Aid of St. Clair County for cataract surgery on the right eye of R. Carl Koch. Claimant had prepared and filed with the Department of Public Aid a statement for said amount, but payment of the claim was refused on the grounds that funds appropriated for the Department of Public Aid for such payments had lapsed. A Departmental Report was filed, which states as follows: “The amount claimed of $350.00 is not according to our fee schedule, as the maximum allowable by the Department is $100.00, and Dr. Green is aware of this maximum. The claim in the amount of $100.00 is a just and valid claim due from the Department.” Subsequently a stipulation was entered into between claimant and the Attorney General of the State of Illinois, which found that claimant should be paid the sum of $100.00 for the services rendered to the said R. Carl Koch. It appears that the sole reason for not paying claimant was that the appropriation for the 73rd biennium had lapsed. Claimant is hereby awarded the sum of $100.00.